FILED
                           NOT FOR PUBLICATION                              JUL 03 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10072

              Plaintiff - Appellee,              D.C. No. 4:10-CR-03580-RCC-
                                                 CRP-1
  v.

MRP, JUVENILE MALE,                              MEMORANDUM *

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                        Argued and Submitted June 15, 2012
                             San Francisco, California

Before: D.W. NELSON, GOULD, and BEA, Circuit Judges.

       MRP appeals his adjudication as a juvenile delinquent in a bench trial. We

have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       The government violated the Juvenile Delinquency Act (JDA) by failing to

advise MRP of his rights immediately, United States v. Juvenile (RRA-A), 229 F.3d



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
737, 744 (9th Cir. 2000), failing to advise MRP in a language he understood, 18

U.S.C. § 5033, and failing to demonstrate compliance with the parental notification

requirements, United States v. Doe, 862 F.2d 776, 779–80 (9th Cir. 1988). But

because the government did not introduce MRP’s statement as testimony at trial,

these errors did not violate due process. Doe, 862 F.2d at 781; cf. United States v.

Perez-Lopez, 348 F.3d 839, 849 (9th Cir. 2003) (reversing for failure to suppress

incriminating statements used against defendant at trial). Moreover, we find the

errors harmless beyond a reasonable doubt. Even if the JDA violations caused

MRP to confess, the strong and ample circumstantial evidence shows that the

government did not charge MRP based on that confession. United States v. D.L.,

453 F.3d 1115, 1126 (9th Cir. 2006).

      In addition, the district court did not err in allowing border patrol agents to

identify the seized evidence as marijuana. United States v. Almada-Aldama, 462

F.2d 952 (9th Cir. 1972) (per curiam).

      Finally, even if the district court erred in admitting the border patrol agent’s

testimony that he had never been mistaken in his field identifications of marijuana,

cf. Melendez-Diaz v. Mass., 557 U.S. 305, 320–21 (2009), MRP did not object at

trial, and he has not demonstrated plain error, United States v. Brigham, 447 F.3d

665, 669 (9th Cir. 2006).


                                           2
AFFIRMED.




            3